Exhibit 10.6

License Agreement for “WordSmart” Product Line




This License Agreement for “WordSmart” Product Line (the “Agreement”), dated as
of October 18, 2010 (the “Effective Date”) is between YesDTC Holdings, Inc., a
Nevada Corporation (“YesDTC”) and WordSmart Corporation, a California
corporation (“WordSmart”), provides for the license from WordSmart to YesDTC of
the right to manufacture, market, distribute and sell the specific vocabulary
building educational product that is currently being marketed by WordSmart’s
television infomercial (the “Existing WordSmart Infomercial”), including any
future additions and improvements thereto and all instructional materials and
ancillary items, currently known as “WordSmart” and any new versions or upgrades
thereto (the “Product Line”).  WordSmart and YesDTC acknowledge and agree that
the Product Line shall not include any non-vocabulary products made by
WordSmart, WordSmart Pro, WordSmart’s Subscription Business (as such term is
defined in Section 2(e) of this Agreement), any products yet to be developed by
WordSmart or any other product that is not currently being sold by WordSmart
through the Existing WordSmart Infomercial.  In addition, WordSmart is retaining
certain rights pursuant to Section 2 of this Agreement.
 
The terms of this Agreement are as follows:
 
1. Grant of License.
 
(a) WordSmart hereby grants to YesDTC for the Term of this Agreement and each
Renewal Term thereof, if applicable:
 
(i) an exclusive limited license, right and privilege to utilize the
Intellectual Property, if any, to market, distribute and sell the Product Line
throughout United States, Canada, United Kingdom, New Zealand, Australia,
Ireland, and South Africa by using the Existing WordSmart Infomercial, the New
YesDTC Infomercial (as such term is defined in Section 3(b) of this Agreement)
and any new advertising or direct marketing materials prepared by YesDTC through
the use of direct forms of marketing and advertising to elicit inquiries or
sales from potential customers directly to YesDTC, bypassing intermediaries such
as retailers or wholesalers including, without limitation, television, radio and
home shopping types of networks (“Direct Response Marketing”);
 
(ii) a non-exclusive right to manufacturer and duplicate the Product Line;
 
(iii) a non-exclusive right to use the name, initials, voice, signature,
photograph, likeness and other Publicity Rights of David A. Kay (“Founder”) for
the purpose of marketing, distributing and selling the Product Line pursuant to
the terms of this Agreement, subject to the review and reasonable approval by
Founder of such marketing and advertising; and
 
(iv) the right to utilize the existing www.wordsmart.tv website and to recreate,
redesign and manage the website known as www.wordsmart.tv for the purpose of
marketing, distributing and selling the Product Line pursuant to the terms of
this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
YesDTC agrees to appropriately display copyright and trademark notices in a form
approved by WordSmart on and in connection with the Product Line, including a
notice that unauthorized duplication of the Product Line is prohibited.
 
(b) For purposes of this Agreement, the term “Intellectual Property” means the
following:
 
(i) All patent rights and interests relating in any way to the Product Line;
 
(ii) All trademarks associated with the Product Line, regardless of whether
registered, or whether common law, statutory, federal, state or foreign
including, without limitation, marks, logos, designs and names that include the
mark “WordSmart;”
 
(iii) All copyrights and rights to copyright associated with the Product Line,
regardless of whether registered, or whether common law, statutory, federal,
state or foreign;
 
(iv) All expressions concerning the Product Line, including without limitation,
(A) all scripts, brochures, books, pamphlets, magazines, and other forms of
expression using the printed or written word, (B) photographs, videotapes, films
and other forms of visual expression; (C) audiotapes, compact discs, and other
forms of expression of voice, music and other sounds; and
 
(v) All variations, derivatives, enhancements, extensions and improvements of
any of the foregoing, including, without limitation, all future developments or
versions of any of the foregoing, all of which are deemed included
automatically, without further action on the part of WordSmart.
 
(c) For purposes of this Agreement, the term “Publicity Rights” means all right
to the use of the name, initials, voice, signature, photograph and likeness of
founder in connection with the manufacturing, marketing, distribution and sale
of the Product Line.
 
(d) YesDTC shall not reverse engineer or decompile any software in the Product
Line or any portion thereof, or modify, alter or change any such software.  Any
modifications, alterations or changes to such software, unless authorized by
WordSmart, shall be a material default hereunder which will permit WordSmart to
immediately terminate this Agreement pursuant to Section 10(c).
 
2. Ownership; Reserved Rights.
 
(a) As between WordSmart and YesDTC, WordSmart shall retain all right, title and
interest in and to the Product Line, all Intellectual Property and all Publicity
Rights subject to the terms of this Agreement.  Nothing in this Agreement shall
confer in YesDTC any right of ownership in the Product Line, the Intellectual
Property or the Publicity Rights and YesDTC shall not make any representation to
that effect, or use the Intellectual Property in a manner that suggests that
such rights are conferred.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the grant of license set forth in Section 1(a), it is
understood by both WordSmart and YesDTC that the licenses granted by this
Agreement do not apply to any of the following (the “WordSmart Retained
Rights”):
 
(i) any site licenses or other sales of the network versions of the products in
the Product Line or any other products using any method of advertising or
marketing including, without limitation, Direct Response Marketing, to schools,
other learning centers, corporations or institutions for the use by their
students, employees, customers or clients;
 
(ii) any sales of the Product Line generated by any means other than Direct
Response Marketing, including any sales of the Product Line on WordSmart’s
existing website, www.wordsmart.com;
 
(iii) any sales generated by the Subscription Business subject to the terms of
Section 2(e) of this Agreement;
 
(iv) any sales of WordSmart Pro using any method of advertising or marketing
including, without limitation, Direct Response Marketing;
 
(v) any sales of any other product that is currently being sold by WordSmart
other than through the Existing WordSmart Infomercial by any method of
advertising or marketing including, without limitation, Direct Response
Marketing;
 
(vi) any sales of any product yet to be developed or acquired by WordSmart using
any method of advertising or marketing including, without limitation, Direct
Response Marketing;
 
(vii) any sales of the Product Line or any other product using Infomercial Call
Backs as described in Section 2(d) of this Agreement.
 
All of the WordSmart Retained Rights are fully retained by WordSmart.  YesDTC
agrees to provide to WordSmart any lead it generates relative to the WordSmart
Retained Rights.  It is further understood by both WordSmart and YesDTC that
WordSmart retains all of its rights to the Intellectual Property in connection
with all of the WordSmart Retained Rights including, without limitation, the
right to use the mark “WordSmart” in connection with its corporate name and any
product sales in connection with the WordSmart Retained Rights.  All revenue
derived from any product sales in connection with the WordSmart Retained Rights
will be the property of WordSmart.  However, WordSmart agrees that it will not
develop a product to compete directly with the Product Line and market it
through Direct Response Marketing.
 
(c) WordSmart and YesDTC intend to divide Internet sales so that YesDTC will
benefit from sales of the Product Line generated from Direct Response Marketing
only and WordSmart will benefit from sales of the Product Line generated by the
WordSmart Retained Rights.  To accomplish this goal, WordSmart will comply with
the Internet Marketing Rules set forth on Exhibit A attached hereto with respect
to www.wordsmart.com and YesDTC will comply with the Internet Marketing Rules
set forth on Exhibit A attached hereto with respect to www.wordsmart.tv.  YesDTC
shall have the reasonable authority to review and approve the content to be
listed on www.wordsmart.com and WordSmart shall have the reasonable authority to
review and approve the content to be listed on www.wordsmart.tv to accomplish
these goals.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Included in the WordSmart Retained rights are the rights to call back and
market the Product Line or any other products to any and all potential customers
who contact YesDTC as a result of YesDTC’s Direct Response Marketing, but who do
not buy any products from the Product Line (“Infomercial Call Backs”).  YesDTC,
via its inbound call centers, will provide on a daily basis to WordSmart the
names and telephone numbers of all such customers so that WordSmart may conduct
Infomercial Call Backs.  All revenue derived from sales of the Product Line and
any other products through Infomercial Call Backs will be the property of
WordSmart.
 
(e) Also, included in the WordSmart Retained Rights are all marketing rights
relative to its sales of monthly subscriptions (each, a “Subscription”)
associated with the Product Line (the “Subscription Business”), for which
WordSmart currently receives $19.95 per month for each Subscription.  YesDTC,
via its inbound call centers, will provide on a daily basis to WordSmart the
names and telephone numbers of all customers who are interested in acquiring a
Subscription so that WordSmart may market the Subscriptions to such
customers.  YesDTC agrees to maintain scripts for use within its call-center
with language that is similar to what is currently used by WordSmart relative to
the marketing of the Subscription Business.  All revenues derived from the
Subscription Business, no matter how or from where they are derived, shall
continue to belong to and be the property of WordSmart.  However, for each
successful sale of a Subscription from a lead generated by YesDTC and provided
to WordSmart, WordSmart shall pay YesDTC a one-time fee of $10.00 (each, a
“Subscription Fee”).  The Subscription Fee will either be paid by WordSmart to
YesDTC within thirty (30) calendar days following the end of each calendar
quarter for the Subscriptions sold in such calendar quarter or may be deducted
by YesDTC from Royalties (as such term is defined in Section 7 below) owing by
YesDTC to WordSmart for such calendar quarter.  WordSmart shall owe no
Subscription Fee to YesDTC for any Subscriptions sold prior to the Effective
Date of this Agreement or for any Subscriptions sold through leads that are not
generated by YesDTC and provided to WordSmart.  Further, notwithstanding the
foregoing, if the total revenue of the Subscription Business to WordSmart in any
calendar quarter from its Subscription Business exceeds [14%] of YesDTC’s total
Net Collected Sales of the Product Line through YesDTC’s Direct Response
Marketing in such calendar quarter, then YesDTC and WordSmart agree to
renegotiate this provision if YesDTC’s media spend for such calendar quarter
period is not more than 50% less than YesDTC’s media spend for the calendar
quarter just previous to such calendar quarter.
 
3. Infomercial Production and Access.
 
(a) YesDTC acknowledges that WordSmart has produced the Existing WordSmart
Infomercial.  YesDTC will have full and unencumbered access to all materials
related to the Existing WordSmart Infomercial for purpose of marketing,
distributing and selling the Product Line through Direct Response Marketing
pursuant to the terms of this Agreement.  This includes all original master
tapes, videotaped materials, voiceovers, graphics, animation, and any and all
other related materials YesDTC may require or request.  YesDTC will have full
rights to augment or edit the Existing WordSmart Infomercial.  WordSmart shall
have reasonable approval rights pertaining to usage of the Existing WordSmart
Infomercial and any changes to the Existing WordSmart Infomercial, such approval
not to be unreasonably withheld.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) YesDTC may create a new infomercial (each, a “New YesDTC Infomercial”), new
Direct Response Marketing materials and/or other new advertising and marketing
materials, data and other information related to the Product Line (collectively,
the “New YesDTC Marketing Materials”).  WordSmart shall have reasonable approval
rights pertaining to all New YesDTC Marketing Materials, such approval not to be
unreasonably withheld.  All New YesDTC Marketing Materials developed, prepared,
or originated by YesDTC as related to the Product Line shall be the exclusive
property of YesDTC.  YesDTC shall own all copyrights for such materials and have
the unlimited right to use, reproduce, disclose, publish, translate, or deliver
such data in any manner whatsoever and to authorize others to do so as its sole
discretion.  All such New YesDTC Marketing Materials developed and financed by
YesDTC are the exclusive property of YesDTC and cannot be used by anyone else to
market in any location without the express permission of YesDTC in all
circumstances.  In the event that YesDTC shall decide at any time and in its
sole discretion to sell, transfer, license, destroy or otherwise dispose of such
materials, YesDTC shall first contact WordSmart and provide WordSmart with the
right to acquire such materials under terms and conditions acceptable to YesDTC
and WordSmart.
 
4. Operational Contract Phase.
 
(a)   After the Effective Date and during the Term of this Agreement, all
revenues generated by YES DTC pursuant to the limited license granted to YesDTC
by Section 1(a) will belong to YesDTC, subject to the terms of this Section 4
and the obligation of YesDTC to pay Royalties to WordSmart pursuant to the terms
of Section 7.   However, YesDTC has not yet set up its business operations to
market, sell or distribute the Product Line.  Therefore, WordSmart agrees to
continue to market, sell and distribute the Product Line in accordance with its
current business operations on behalf of YesDTC.  WordSmart will (i) arrange for
Euro RSCG and Gray Matter (collectively, the “Media Buyers”) to purchase media
time for the Existing WordSmart Infomercial as directed by YesDTC, (ii) continue
its engagement of Triton Technologies (the “WordSmart In-bound Call Center”) to
perform call center functions, (iii) fulfill orders by customers, (iv) ship the
products in the Product Line to customers, and (iv) provide customer service to
customers (the “WordSmart Operational Contract Phase Services”) for a period of
no longer than 60 days from the Effective Date or such earlier date that
WordSmart is informed in writing by YesDTC to discontinue marketing, selling and
distributing the Product Line on behalf of YesDTC (the “Operational Contract
Phase”).  WordSmart shall continue to retain its rights to the WordSmart
Retained Rights and the revenue derived therefrom during the Operational
Contract Phase.
 
(b) During the Operational Contract Phase, YesDTC will (i) directly prepay the
Media Buyer for the cost of all Direct Response Marketing activities incurred by
WordSmart on behalf of YesDTC, (ii) directly pay to the WordSmart In-Bound Call
Centers all costs incurred by WordSmart for services performed by the WordSmart
In-Bound Call Centers, (iii) pay all Royalties due under Section 7, and (iv) pay
WordSmart 20.4% of the gross sale amount of each product sold on behalf of
YesDTC to reimburse WordSmart for its costs associated with the following
services:
 
 
5

--------------------------------------------------------------------------------

 
 
Treehouse
1.25%
DSG  Productions
0.75%
Product Costs
5.00%
Customer Service
3.50%
Merchant Fees
2.50%
Freight
2.00%
S&H
1.50%
Trebek
2.00%
Overhead
2.00%
   
TOTAL
20.50%



 
(c) WordSmart will also provide reasonable assistance to the staff of YesDTC
during the Operational Contract Phase in connection with YesDTC’s set up of its
initial business operations to market, sell or distribute the Product
Line.  YesDTC agrees to reimburse WordSmart for any travel or other related hard
costs paid by WordSmart to or on behalf of such staff member(s) in connection
with the Such services, so long as prior approval of these costs is obtained
from YesDTC.
 
(d) During the Operational Contract Phase, both parties agree to share
appropriate data in order to ensure a smooth and effective transition of all
appropriate data from WordSmart’s operational systems to YesDTC’s operational
systems so that YesDTC will be able to market, sell or distribute the Product
Line pursuant to the license granted by this Agreement.  WordSmart will also
provide reasonable assistance to the staff of YesDTC during the Operational
Contract Phase in connection with this data transfer.
 
5. Agreements Relative to Alex Trebeck.  WordSmart has entered into that certain
Services Agreement, dated as of January 24, 2007 (the “Trebek Agreement”), with
Gargoyle Productions, Inc. a California corporation (“Gargoyle Productions”),
pursuant to which Alex Trebek (“Trebek”) will provide certain services to
WordSmart to act as an endorser of the Product Line.  WordSmart has provided to
YesDTC a true and complete copy of the Trebek Agreement for review so that
YesDTC is fully knowledgeable of the terms and conditions set forth in the
Trebek Agreement.  During the Term of this Agreement, WordSmart will not modify
the Trebek Agreement without the prior written consent of YesDTC.  WordSmart
understands that YesDTC considers Trebek’s participation vital to the future
marketability of the Product Line.  However, the parties confirm that WordSmart
is currently seeking to renew the term of the Trebek Agreement under more
favorable terms.  If WordSmart is unable to successfully re-acquire the services
of Trebek for a period of no less than two additional years under terms and
conditions acceptable to Yes DTC within sixty (60) days of the Effective Date,
YesDTC may at its option cancel this Agreement in its entirety in accordance
with Section 10(b).  If this Agreement is terminated by YesDTC pursuant to this
Section 5, YesDTC will be entitled to receive revenue generated from the sale of
products in the Product Line pursuant to the terms of Section 4, subject to
YesDTC’s obligations to make all payments required by Section 4.
 
 
6

--------------------------------------------------------------------------------

 
 
6. DSG Productions Agreement.  WordSmart has entered into that certain [NAME OF
AGREEMENT,] dated as of [DATE OF AGREEMENT] (the “DSG Productions Agreement”),
with [DSG Productions, Inc.] (“DSG Productions”), pursuant to which DSG
Productions has agreed to provide certain actors to provide services to
WordSmart.  WordSmart has provided to YesDTC a true and complete copy of the DSG
Productions Agreement for review so that YesDTC is fully knowledgeable of the
terms and conditions set forth in the DSG Productions Agreement.  During the
Term of this Agreement, WordSmart will not modify the DSG Productions Agreement
without the prior written consent of YesDTC.
 
7. Royalties.
 
(a) YesDTC will pay (i) royalties to WordSmart (the “Royalties”) in an amount
equal to five (5%) percent of YesDTC’s Net Collected Sales (defined below) per
calendar year during the Term of this Agreement for products sold from the
Product Line, plus (ii) additional royalties during the Term of this Agreement
to WordSmart that will be used by WordSmart to pay to Gargoyle Productions for
the services of Trebek pursuant to the terms of the Trebek Agreement and any
renewal or modification thereof; provided, however, WordSmart may request in
writing that YesDTC directly pay Gargoyle Productions the royalties owing under
the Trebek Agreement and, if so, YesDTC shall make such payments directly when
due and provide evidence to WordSmart that such payments have been made on time,
and (iii) additional royalties during the Term of this Agreement to WordSmart
that will be used by WordSmart to pay to DSG Productions pursuant to the DSG
Productions Agreement; provided, however, WordSmart may request in writing that
YesDTC directly pay DSG Productions the royalties owing under the DSG
Productions Agreement and, if so, YesDTC shall make such payments directly when
due and provide evidence to WordSmart that such payments have been made on
time.  YesDTC agrees to pay the royalty rates set forth in the Trebeck Agreement
as it currently exists, unless otherwise modified with the approval of
YesDTC.  YesDTC agrees to pay the royalty rates set forth in the DSG Productions
Agreement as it currently exists, unless otherwise modified with the approval of
YesDTC. “Net Collected Sales” for purposes of calculating the Royalties shall be
defined as the total dollars paid to and received by YesDTC in connection with
the sale of products in the Product Line, exclusive of revenues owned by and/or
payable to WordSmart pursuant to Section 2 including, without limitation,
revenues derived from the WordSmart Retained Rights and exclusive of any sales
and use tax, refunds, rebates, and returns.  The Royalties shall be paid by
YesDTC to WordSmart on a calendar quarterly basis, with each payment to be paid
on or before thirty (30) days following the end of each calendar quarter during
the Term of this Agreement.  Each payment of Royalties shall be accompanied by a
statement of accounting setting forth the Net Collected Sales for the relevant
quarter and the calculation of the Royalties payable thereon.  Royalties to be
paid to WordSmart relative to the Trebeck Agreement are set forth in the Trebeck
Agreement and Royalties to be paid to DSG Productions relative to the DSG
Productions Agreement are set forth in the DSG Productions Agreement.  YesDTC
acknowledges that royalties owing to Trebek under the current Trebek Agreement
include minimum royalties of $300,000 per year.
 
(b) If YesDTC fails to pay to WordSmart any Royalties or other payment due under
this Agreement when due in full, (i) YesDTC will pay interest on any unpaid
balance from and including the date the payment becomes due until the date of
payment at a rate equal to prime plus 1 ½% per month, and (ii) if the default
continues uncured for twenty (20) business days or more after notice to YesDTC,
WordSmart may terminate this Agreement by written notice to YesDTC, and the
amount due will continue to accrue interest until paid in full.  YesDTC will
reimburse WordSmart for any costs incurred by WordSmart in seeking to collect
any sums due to it, including attorneys’ fees and expenses, and collection
agency fees and expenses.
 
 
7

--------------------------------------------------------------------------------

 
 
8. Information Access.  WordSmart and YesDTC shall each maintain complete and
accurate books of account and records relating to WordSmart’s revenue from its
Subscription business and YesDTC’s Net Collected Sales of the products in the
Product Line.  WordSmart shall have the right, upon ten (10) days prior written
notice to YesDTC, to have its designated professional accountant representative
inspect all of YesDTC’s accounting records and vendor reports relating to Net
Collected Sales.  Any such inspection shall take place during YesDTC’s normal
working hours at the principal offices of YesDTC.  YesDTC shall have the right,
upon ten (10) days prior written notice to WordSmart, to have its designated
professional accountant representative inspect all of WordSmart’s accounting
records and vendor reports relating to revenue reserved by WordSmart pursuant to
revenues received from the Subscription Business and Subscription Fees owing by
WordSmart to YesDTC pursuant to Section 2.  Any such inspection shall take place
during WordSmart’s normal working hours at the principal offices of WordSmart.
 
9. Deposit and Milestone Payments.  YesDTC agrees to pay WordSmart $100,000 as
follows:  Upon the signing of this Agreement, YesDTC shall pay WordSmart a
nonrefundable $25,000 deposit, which shall be credited towards the Royalties due
to WordSmart under this Agreement.  Fourteen (14) calendar days after the
Effective Date of this Agreement, YesDTC will pay WordSmart an additional
deposit of $50,000, which deposit (i) will be fully refundable to YesDTC unless
and until the Trebek Agreement shall have been amended in writing and the
services of Trebek shall have been extended for a period of no less than two
years at a royalty rate that is at least as favorable as currently exists, and
(ii) will be credited toward the Royalties due to WordSmart under this
Agreement.  However, if the following conditions have not been satisfied sixty
(60) days after the Effective Date of this Agreement:
 
(a) The Trebek Agreement shall have been amended in writing and the services of
Trebek shall have been extended for a period of no less than two years at a
royalty rate that is at least a favorable as currently exists; and
 
(b) WordSmart shall have provided the WordSmart Operational Contract Phase
Services during the Operational Contract Phase pursuant to Section 4(a) and the
services during the Operational Contract Phase pursuant to Section 0,
 
for any reason other than YesDTC’s failure to make any payments required by
Section 4, then YesDTC will have the option at its discretion to notify
WordSmart in writing of its election to (i) terminate this Agreement, or
(ii) extend the date for the completion of these conditions.  If YesDTC elects
to terminate this Agreement under this section, (A) the initial $25,000 deposit
paid to WordSmart is nonrefundable, but (B) the additional $50,000 deposit paid
to WordSmart will be refundable by WordSmart to YesDTC unless the Trebek
Agreement shall have been amended in writing prior to such termination and the
services of Trebek shall have been extended for a period of no less than two
years at a royalty rate that is at least a favorable as currently exists.  Sixty
(60) days after the Effective Date of this Agreement or on such extended date
for completion of the conditions, and assuming the above conditions have been
fulfilled, YesDTC will make an additional final nonrefundable payment of
$25,000, which will be credit against the Royalties owing to WordSmart.
 
 
8

--------------------------------------------------------------------------------

 
 
10. Term; Termination.
 
(a) The term of this Agreement (the “Term”) shall commence on the Effective Date
and will continue for a period of one (1) year unless terminated earlier
pursuant to the terms of this Agreement.  Thereafter, YesDTC at its options may
elect to renew this Agreement successively for up to four (4) additional
one-year terms (each, a “Renewal Term”) on the same terms and conditions
contained herein if this Agreement has not been previously terminated pursuant
to the terms of this Agreement, provided, however, that, as a condition of
renewal, (a) YesDTC shall have paid to WordSmart all Royalties and other sums
due under this Agreement on or prior to their due date during the one (1) year
period preceding each Renewal Term, and (b) WordSmart shall have received at
least $50,000 during each calendar quarter during the one (1) year period
preceding each Renewal Term.
 
(b) YesDTC may terminate this Agreement prior to the expiration of the Term
pursuant to the provisions of Section 5 or Section 9.
 
(c) WordSmart may terminate this Agreement prior to the expiration of the Term,
effective immediately upon written notice to YesDTC:
 
(i) in the event of YesDTC’s breach of any of its payment obligations pursuant
to Section 7(b);
 
(ii) in the event of YesDTC’s breach of any other material obligation contained
in this Agreement or any other agreement between YesDTC and WordSmart including,
without limitation, YesDTC’s obligations under Section 1(d);
 
(iii) in the event of YesDTC’s insolvency, bankruptcy or upon the appointment of
any receiver or trustee to take possession of the properties of YesDTC or the
winding up of YesDTC;
 
(iv) in the event of the sale by YesDTC of all or substantially all of its
assets, consolidation or merger of YesDTC with any person or entity that is a
direct competitor of WordSmart,
 
(v) in the event YesDTC fails to spend at least $400,000 on media time per
quarter for the first calendar year following the Effective Date and for each
calendar year thereafter, or
 
(vi) in the event YesDTC fails to pay Royalties to WordSmart hereunder in an
amount equal to at least $50,000 during each calendar quarter during the first
calendar year following the Effective Date, and during each calendar quarter for
each calendar year thereafter.
 
(d) Upon any termination of this Agreement,
 
 
9

--------------------------------------------------------------------------------

 
 
(i) The license granted to YesDTC pursuant to this Agreement shall terminate,
all rights granted to YesDTC hereunder shall revert to WordSmart and WordSmart
may use such rights or it may re-license or sell any or all of such rights to
any third party in its sole discretion.  YesDTC shall fully cooperate with
WordSmart in executing such documents and taking all such other action as
WordSmart shall reasonably request in order to accomplish the foregoing
including, without limitation, immediately discontinuing all use of the
Intellectual Property and Publicity Rights and any term or terms confusingly
similar thereto, and deleting the same from its corporate or business name,
cooperating with WordSmart or its appointed agent to apply to the appropriate
authorities to cancel any recording of this Agreement in any government records,
to destroy or return to WordSmart all printed materials bearing the Intellectual
Property, and to ensure that all rights in the Intellectual Property and the
goodwill connected therewith shall remain the property of WordSmart.
 
(ii) Any Royalties or other amounts due to WordSmart for any prior calendar
quarter shall become immediately due and payable.
 
(iii) If this Agreement is terminated by YesDTC during the Operational Contract
Phase pursuant to Section 5 or Section 9, YesDTC will be entitled to receive
revenue generated from the sale of products in the Product Line prior to such
termination during the Operational Contract Phase pursuant to the terms of
Section 4; subject to YesDTC’s obligation to pay Royalties to WordSmart based on
such revenue.  In addition, the additional $50,000 deposit paid to WordSmart
pursuant to the terms of Section 9 will be refundable to YesDTC by WordSmart
upon such termination by YesDTC unless prior to such termination, the Trebek
Agreement shall have been amended in writing and the services of Trebek shall
have been extended for a period of no less than two years at a royalty rate that
is at least a favorable as currently exists.
 
11. Brand Protection and Brand Building.  WordSmart has expended considerable
resources in building its good will and brand equity among consumers and it is
understood that YesDTC will use its best efforts to preserve this value.  YesDTC
agrees to inform WordSmart of any changes to all relevant product, packaging,
promotional, and other materials and/or marketing efforts that will, could or
can be viewed, purchased or used by any purchasers of products in the Product
Line.  WordSmart shall have the right to approve any such changes before they
are made.  WordSmart agrees to review any proposed changes in a timely
manner.  WordSmart also agrees to provide its expertise from time to time
relative to the Product Line, YesDTC’s packaging, promotional material, and
other marketing materials as needed and as requested by YesDTC.
 
12. Consistency of Pricing.  To the extent permitted by applicable law, YesDTC
and WordSmart agree to receive approval of the other party before any price
changes are made so the consistency of pricing can be maintained.
 
13. Consulting Services.  In addition to the other services to be provided by
WordSmart to YesDTC during the Term of this Agreement, WordSmart agrees to make
appropriate staff member(s) available, on a reasonable basis, throughout the
Term of this Agreement, and all Renewal Terms, to assist YesDTC in its Direct
Response Marketing efforts.  Such staff member(s) shall be available at dates
and time as shall be reasonably requested by YesDTC upon reasonable
notice.  YesDTC agrees to reimburse WordSmart for any travel or other related
hard costs paid by WordSmart to or on behalf of such staff member(s), so long as
prior approval of these costs is obtained from YesDTC.
 
 
10

--------------------------------------------------------------------------------

 
 
14. Business Risks.  Except as otherwise expressly provided in this Agreement,
YesDTC shall be solely responsible for all of the costs of manufacturing,
marketing, selling and distributing the Product Line.  WordSmart and YesDTC
understand and agree that there is a substantial risk in any venture such as
this one and neither WordSmart nor YesDTC is making any warranty,
representation, promise or agreement regarding the amounts of Net Collected
Sales which will be generated (or Royalties which will be earned) pursuant to
this Agreement.
 
15. Limitation of Liability.  NOTWITHSTANDING ANY OTHER TERM OR PROVISIONS OF
THIS AGREEMENT TO THE CONTRARY, UNDER NO CIRCUMSTANCES, INCLUDING ANY BREACH OR
ALLEGED BREACH OF THIS AGREEMENT BY EITHER PARTY OR ANY OTHER PERSON AND THE
FAILURE OF THE ESSENTIAL PURPOSE OF ANY REMEDY INTENDED TO BENEFIT EITHER PARTY,
SHALL EITHER PARTY OR ANY OF THEIR OFFICERS, MANAGERS DIRECTORS, MEMBERS,
SHAREHOLDERS, EMPLOYEES, AGENTS, INDEPENDENT CONTRACTORS, REPRESENTATIVES, OR
AFFILIATES, HAVE ANY LIABILITY OR OBLIGATION TO THE OTHER PARTY FOR ANY
CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OF ANY KIND, LOST
PROFITS, ANTICIPATED INCOME OR PROFITS, OR OTHER SIMILAR DAMAGES.
 
16. No Warranties.  WORDSMART MAKES NO WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, REGARDING THE INTELLECTUAL PROPERTY.
 
17. Indemnification.
 
(a) YesDTC shall indemnify, defend and hold harmless WordSmart, and its
officers, directors, employees, agents and attorneys and their respective
successors and assigns (the “WordSmart Indemnitees”), against any liability,
damage, loss or expense (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon the WordSmart Indemnitees or any one of
them in connection with any claims, suits, actions, demands or judgments
(i) arising out of the manufacture, sale, marketing, promotion, or distribution
by YesDTC or an affiliate of YesDTC, or the use of the Product Line or the
Intellectual Property, or any product, process or service relating to, or
developed pursuant to, this Agreement or (ii) arising out of the breach of this
Agreement by YesDTC.  With respect to a WordSmart Indemnitee, YesDTC’s
indemnification under this Section 17(a) shall apply to any liability, damage,
loss or expense whether or not it is attributable to the negligent activities of
such WordSmart Indemnitee, but shall not apply to any liability, damage, loss or
expense if it is attributable to the gross negligence or willful misconduct of
such WordSmart Indemnitee.
 
(b) WordSmart shall indemnify, defend and hold harmless YesDTC, and its
officers, directors, employees, agents and attorneys and their respective
successors and assigns (the “YesDTC Indemnitees”), against any liability,
damage, loss or expense (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon the YesDTC Indemnitees or any one of
them in connection with any claims, suits, actions, demands or judgments
(i) arising out misuse of any intellectual property by WordSmart or (ii) arising
out of the breach of this Agreement by WordSmart.  With respect to a YesDTC
Indemnitee, WordSmart’s indemnification under this Section 17(b) shall apply to
any liability, damage, loss or expense whether or not it is attributable to the
negligent activities of such YesDTC Indemnitee, but shall not apply to any
liability, damage, loss or expense if it is attributable to the gross negligence
or willful misconduct of such YesDTC Indemnitee.
 
 
11

--------------------------------------------------------------------------------

 
 
18. Insurance.
 
(a) Prior to the end of the Operational Contract Phase, YesDTC shall, at its
sole cost and expense, procure and maintain policies of comprehensive general
liability insurance, in reasonable amounts per incident and in the aggregate,
with respect to the Product Line and its manufacture, sale or other distribution
and use thereof and relating thereto.  WordSmart shall be named as an additional
insured under such policies.  The amounts of insurance coverage required under
this Section 18(a) shall not be construed to create a limit of YesDTC’s
liability with respect to its indemnification obligations under Section 17(a) of
this Agreement.
 
(b) YesDTC shall provide WordSmart with written evidence of such insurance upon
request of WordSmart.
 
(c) YesDTC shall maintain such comprehensive general liability insurance beyond
the expiration or termination of this Agreement during the period that any
product, process or service, relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold (other than for the purpose
of obtaining regulatory approvals) by YesDTC or an affiliate of YesDTC.
 
(d) Prior to the Effective Date of this Agreement, WordSmart shall, at its sole
cost and expense, procure and maintain policies of comprehensive general
liability insurance, in reasonable amounts per incident and in the aggregate,
with respect to the Product Line and its manufacture, sale or other distribution
and use thereof and relating thereto.  YesDTC shall be named as an additional
insured under such policies.  The amounts of insurance coverage required under
this Section 18(d) shall not be construed to create a limit of WordSmart’s
liability with respect to its indemnification obligations under Section 17(b) of
this Agreement.
 
(e) WordSmart shall provide YesDTC with written evidence of such insurance upon
request of YesDTC.
 
(f) WordSmart shall maintain such comprehensive general liability insurance
beyond the expiration or termination of this Agreement during the period that
any product, process or service, relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold (other than for the purpose
of obtaining regulatory approvals) by WordSmart or an affiliate of WordSmart.
 
 
12

--------------------------------------------------------------------------------

 
 
19. Confidentiality.
 
(a) During the term of this Agreement, each party may have access to certain
confidential and proprietary information of the other party (collectively, the
“Confidential Information”).  Confidential Information may include, but is not
limited to: (i) the Product Line and all updates, enhancements, new releases,
modifications and corrective programming thereto; (ii) technical and user
documentation and guides; (iii) customer lists, prospect lists, existing
agreements with vendors and business partners of either party, pricing
proposals; (iv) marketing, sales, financial and other business information, data
and plans; (v) research and development information; (vi) formulas, methods,
know-how, processes, designs, new products, performance tests, product
evaluations, proprietary computer software, bug fixes, reported problems with
any software or services; (vii) information concerning the customers, potential
customers, employees and service providers of either party; and, (viii) this
Agreement and the contents thereof.  The disclosing party shall retain all
right, title and interest in and to all of its Confidential Information,
including but not limited to any intellectual property rights embodied therein.
 
(b) Notwithstanding the foregoing, Confidential Information shall not include
any information that the receiving party can establish:  (i) is or subsequently
becomes publicly available through no act or omission of the receiving party;
(ii) was in the receiving party’s lawful possession prior to disclosure of such
information; (iii) is subsequently disclosed to receiving party by a third party
who is not in breach of an obligation of confidentiality; (iv) is independently
developed by the receiving party without the use or benefit of the Confidential
Information; or (v) is required to be disclosed under a court order or a valid
subpoena, provided that the receiving party promptly notifies the disclosing
party and provides the disclosing party an opportunity to seek an appropriate
protective order.  In no event shall the Product Line be considered not to be
Confidential Information or to be part of the public domain.
 
(c) Confidential Information shall be used solely for each party’s performance
under this Agreement and the exercise of its rights hereunder and shall not be
disclosed to any third party.  Each party shall take reasonable precautions, at
least as great as the precautions it takes to protect its own confidential
information, to maintain the Confidential Information in strict
confidence.  Further, in consideration of the disclosure of Confidential
Information, and other good and valuable considerations, the receipt and
sufficiency of which are acknowledged, the party receiving the Confidential
Information agrees to: (i) not copy, in whole or any part, of any Confidential
Information without written consent of disclosing party; (b) disclose
Confidential Information only to its employees that need to know the information
for the performance of their duties; (c) not disclose Confidential Information
to persons outside of itself without written consent of the providing party
unless such disclosure is required pursuant to applicable laws, regulation or
court order, provided that the providing party is given reasonable notice of
such law or order and an opportunity to attempt to preclude or limit such
production; and, (d) return all Confidential Information, including any copies
or other records, to the providing party upon receipt of a written request from
the providing party.
 
(d) The receiving party acknowledges and agrees that Confidential Information is
proprietary to and a valuable trade secret of the disclosing party and that any
disclosure or unauthorized use of any Confidential Information will cause
irreparable harm and loss to the disclosing party.  In the event of any breach
of this Agreement by a receiving party, the disclosing party shall be entitled
to obtain from any court of competent jurisdiction, without requirement or bond
or other security, preliminary and permanent injunctive relief as well as an
equitable accounting of all profits or benefits arising from such breach, which
rights and remedies shall be cumulative and in addition to any other rights or
remedies at law or in equity to which the disclosing party may be entitled.
 
 
13

--------------------------------------------------------------------------------

 
 
20. Attorneys’ Fees.  In the event either party shall commence any action or
proceeding against the other party for a breach or claimed breach of this
Agreement, or to seek a judicial declaration of rights under this Agreement, the
prevailing party in such action shall be entitled to recover reasonable
attorneys’ fees and costs, including such fees and costs incurred in enforcing
any judgment awarded to the prevailing party.
 
21. Equitable Remedies.  YesDTC understands and agrees that WordSmart will
suffer irreparable harm if YesDTC fails to comply with any of YesDTC’s
obligations under this Agreement, and monetary damages will be inadequate to
compensate WordSmart for such breach.  Accordingly, YesDTC agrees that WordSmart
shall, in addition to any other remedies available at law or in equity, be
entitled to injunctive relief to enforce the terms of this Agreement, without
the necessity of posting a bond or undertaking. WordSmart  also understands and
agrees that YesDTC will suffer irreparable harm if WordSmart fails to comply
with any of WordSmart’s obligations under this Agreement, and monetary damages
will be inadequate to compensate YesDTC for such breach.  Accordingly, WordSmart
agrees that YesDTC shall, in addition to any other remedies available at law or
in equity, be entitled to injunctive relief to enforce the terms of this
Agreement, without the necessity of posting a bond or undertaking.
 
22. Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed one instrument.
 
23. Severability.  In the event that all or any portion of one or more
provisions of this Agreement are held by any court to be invalid or
unenforceable as between the parties hereto, such judgment shall not affect the
remainder of this Agreement and such remainder shall remain binding and in full
force and effect.
 
24. Notices.  All legal notices, approvals, requests, consents and other legal
communications given pursuant to this Agreement shall be in writing and shall be
effective when received if hand-delivered, sent by overnight courier service or
sent by United States certified mail, addressed as follows (or to such other
address as a party may designate by the giving of proper notice in accordance
with this section):
 
If to WordSmart:                  WordSmart Corporation
10025 Mesa Rim Road
San Diego, CA  92121
Attn:  Mr. David Kay
 
If to YesDTC:                       YesDTC Holdings, Inc.
300 Beale Street, Suite 613
San Francisco,  CA  94105
Attn:  Mr. Joseph Noel


25. No Waiver.  The failure of either party at any time to require performance
by the other of any provision of this Agreement shall in no way affect that
party's right to enforce such provision, nor shall the waiver by either party of
any breach of any provision of this Agreement be taken or held to be a waiver of
any further breach of the same provision or any other provision.
 
 
14

--------------------------------------------------------------------------------

 
 
26. No Solicitation.  During this Agreement and for a period of twelve (12)
months following the termination of this Agreement, YesDTC shall not solicit for
employment any WordSmart employees.
 
27. Independent Contractors.  The Parties to this Agreement are independent
contractors. Nothing in this Agreement shall be construed to constitute the
Parties as principal and agent, employer and employee, franchiser and
franchisee, partners, affiliates, co-owners or otherwise as participants in a
joint undertaking.
 
28. No Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any Party without the prior written
consent of the other Party.  Specifically, YesDTC shall not assign its rights
under this Agreement or sublicense to any third party any of its rights under
this Agreement in whole, or in part.
 
29. Survival.  All representations and warranties both expressed and implied
survive the termination or expiration of the Agreement, inspections, acceptance
and payment.
 
30. Publication & Press Releases.  Each Party shall send the other Party a copy
of any draft press release that refers to the other Party, for advanced approval
before release.  Approvals will not be unreasonably withheld, and shall be
provided in writing on a timely basis.  WordSmart understands that YesDTC is a
fully reporting Company with the U.S. Securities & Exchange Commission and, as a
result, is bound by this regulator’s rules and statutes.
 
31. Amendments.  This Agreement may be modified or amended only in writing,
signed by both of the Parties.
 
32. Entire Agreement.  This Agreement, including all Exhibits, constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings or representations, oral or
written, between the Parties hereto regarding such matter.
 
33. Disputes and/or Disagreements Between the Parties.  In the event of any
dispute between the Parties that arises under this Agreement, such dispute shall
be settled by arbitration in accordance with the rules for commercial
arbitration of the American Arbitration Association (or a similar organization)
in effect at the time such arbitration is initiated.  A list of arbitrators
shall be presented to the Claimant and Respondent from which one will be chosen
using the applicable rules.  The hearing shall be conducted in the County of San
Diego, unless both parties consent to a different location.  The decision of the
arbitrator shall be final and binding upon all Parties. Cost relating to the
arbitration process will be shared by the parties.  Administrative and other
costs of enforcing an arbitration award, including the costs of subpoenas,
depositions, transcripts and the like, witness fees, payment of reasonable
attorney's fees, and similar costs related to collecting an arbitrator's award,
will be added to, and become a part of, the amount due pursuant to this
Agreement.  Any questions involving contract interpretation shall use the laws
of California. An arbitrator's decision may be entered in any jurisdiction in
which the party has assets in order to collect any amounts due hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
34. Governing Law; Venue.  This Agreement shall be construed in accordance with
the laws of the State of California without regard to the conflicts of law
provisions thereof and to the exclusion of the law of any other forum, without
regard to the jurisdiction in which the action or proceeding may be
instituted.  All actions or proceedings arising in connection with this
Agreement shall be tried and litigated exclusively in the state or federal
courts located in the County of San Diego.  This choice of venue is intended by
the parties to be mandatory and not permissive in nature, and to preclude the
possibility of litigation between the parties with respect to, or arising out
of, this Agreement in any jurisdiction other than that specified in this
Section.  Each party waives any right it may have to assert the doctrine of
forum non conveniens or similar doctrine or to object to the venue with respect
to any proceeding brought in accordance with this Section.
 


 
[The Remainder of this Page Intentionally Left Blank.]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
18th day of October, 2010.
 
YesDTC HOLDINGS, INC.
WORDSMART CORPORATION
       
By:                     /s/ Joseph Noel        
                                          
By:                     /s/ David Kay                          
                              
Joseph Noel, Chief Executive Officer
David Kay, Chief Executive Officer

 
 
17

--------------------------------------------------------------------------------

 
 
Attachment A


Internet Marketing Rules




The parties agree to the following Internet Marketing Rules:


1.  
WordSmart has granted to YesDTC a license to use WordSmart’s Intellectual
Property pursuant to the terms of the Agreement in connection with Direct
Response Marketing only.  WordSmart has retained certain rights under the
Agreement to continue marketing products in the Product Line and other products
in connection with the WordSmart Retained Rights pursuant to the terms of the
Agreement.  These Internet Marketing Rules are intended to clarify the rights
and responsibilities of YesDTC and WordSmart in connection with their respective
Internet marketing activities.

 
2.  
YesDTC will have full rights to the current and any new versions of the
www.wordsmart.tv website and URL during the Term of this Agreement.

 
3.  
WordSmart will have full rights to the existing www.wordsmart.com website and
URL during and after the Term of this Agreement.

 
4.  
WordSmart shall retain the exclusive right to purchase the following keywords,
and other similar type “name” keywords, that will direct consumers to
www.wordsmart.com.  It is understood by both parties that the below words are
merely examples and not a complete list of the words.

 
WordSmart
WordSmart Vocabulary
 
5.  
WordSmart shall retain the exclusive right to purchase the following keywords,
and other similar type “non-name” keywords, that will direct consumers to
www.wordsmart.com.  It is understood by both parties that the below words are
merely examples and not a complete list of the words.

 
SAT Prep
GRE Prep
 
6.  
YesDTC shall have the exclusive right to purchase the following keywords, other
similar type “infomercial” keywords, and all other keywords not specifically
categorized, that will direct consumers to www.wordsmart.tv. It is understood by
both parties that the below words are merely examples and not a complete list of
the words.

 
WordSmart.tv
WordSmart TV offer
WordSmart infomercial
Alex Trebek infomercial
 
 
18

--------------------------------------------------------------------------------

 
 
7.  
WordSmart will always run a well positioned, highly visible clickable “button”
on its website homepage referring to the “special t.v. offer” or otherwise
promoting YesDTC’s Direct Response Marketing infomercial.  Clicking on this
“button” will lead consumers who are responding to YesDTC’s Direct Response
Marketing infomercial to the landing page (www.wordsmart.tv) in an effort to
enable the consumers who are responding to the Direct Response Marketing
infomercial to purchase product from YesDTC.  This “button” will consume the
exact same percentage of the www.wordsmart.com homepage, in a similar and very
prominent location on the www.wordsmart.com homepage as currently existed as of
October 1, 2010.  YesDTC maintains design rights to this button.  When this
button is clicked, it will link the user directly to
www.wordsmart.tv.  WordSmart will have reasonable approval over this
design.  Both WordSmart and YesDTC agree that the purpose of this “button” is to
divert those customers who are responding to YesDTC infomercials to the
www.wordsmart.tv website.

 
8.  
WordSmart may directly sell the Product Line to consumers from
www.wordsmart.com, but will not place any clickable link on its homepage that
will link to any other order page to either promote sales of the products in the
Product Line or that will link to any order page.   However, WordSmart may
include a clickable link to a WordSmart order page on any other page at
www.wordsmart.com.

 
9.  
WordSmart and YesDTC will take commercially reasonable efforts to accurately
report all traffic connected to their respective websites as a result of any
pay-per-click campaigns and each will comply with any maintenance or other
requirements necessary to manage the pay-per-click campaign in a fair
manner.  WordSmart and YesDTC will exchange information with each other relative
to the other’s pay-per-click campaign.

 
10.  
WordSmart may use its website www.wordsmart.com to directly sell any products in
the Product Line or any other products in connection with the WordSmart Retained
Rights without any restrictions contained in this Agreement or under these
Internet Marketing Rules.

 
 
19